Order entered November 22, 2021




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                 No. 05-21-00621-CR    No. 05-21-00622-CR
                 No. 05-21-00623-CR    No. 05-21-00624-CR
                 No. 05-21-00627-CR    No. 05-21-00628-CR
                 No. 05-21-00629-CR    No. 05-21-00630-CR
                 No. 05-21-00634-CR    No. 05-21-00635-CR
                 No. 05-21-00636-CR    No. 05-21-00637-CR

                    BRANDIE OLIVAREZ, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 4
                           Dallas County, Texas
Trial Court Cause Nos. F18-22537-K, F18-41244-K, F18-45948-K, F19-14122-
  K, F19-14136-K, F20-22413-K, F20-22447-K, F20-41532-K, F19-40342-K,
                F20-22421-K, F20-45665-K & F20-45679-K

                                  ORDER

      Before the Court is Nanette Hendrickson’s November 18, 2021 motion to

withdraw as counsel for appellant in these appeals. We GRANT the motion. We

DIRECT the Clerk to remove Nanette Hendrickson as appellant’s counsel of

record.
      We ORDER the trial court to appoint new counsel to represent appellant in

these appeals. We ORDER the trial court to transmit a supplemental clerk=s

record containing the order appointing new counsel to this Court within TWENTY

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Dominique Collins, Presiding Judge, Criminal District Court No. 4; to Christina

O’Neil, Senior Staff Attorney Criminal District Courts; to Nanette Hendrickson;

and to the Dallas County District Attorney’s Office.

      We ABATE these appeals to allow the trial court to comply with this order.

We will reinstate the appeals when we receive the order appointing new counsel or

when the Court deems it appropriate to do so.



                                             /s/   DENNISE GARCIA
                                                   JUSTICE